N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21, 3/24/22 and 5/19/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning display eyewear / headwear with mechanically adjustable camera direction.

YU (US 2018/0205932) -- See 35 USC 103 rejection below.

OSTERHOUT (US 9,880,441) -- See 35 USC 103 rejection below.
		
	HILKES (US 2016/0282628) -- See 35 USC 103 rejection below.

	JONES (US 2019/0179409) -- discloses a head mounted display (NR2I or NR2I-HMD) in which the display panel may be transparent or opaque per para [0003-0005]. Also teaches Movably and Fixed Camera(s) shown in Figures 1A-1B & 2A-2F and Para [0147]: one or more image sensors 120 and range finders 140/150 AND Para [0162]: window 2180 may protect one or more optical imaging devices, e.g. CCD camera, one or more infrared range finders.

OSTERHOUT (US 2012/0075168) -- discloses a head mounted display equipped with a movably controllable camera based on feedback from various motion sensors (i.e. sensing tilt / distance) for stabilizing and maintaining image content on a display.  See para [0229, 0232 & 0235].

BLUM (US 2018/0348529) -- See Figures 23-25, 38, 43, 51, 52 and 55 in which the display screen(s) may be configured with different sizes AND have varying degrees of immersion with a user’s line of eyesight.

	BRANDT (US 2006/0098087) -- See Figure 1: HMD with camera 12.

FINNEY (US 6,580,563) -- See Abstract & Figures 1-5: camera adjusted based on tilt / distance to an object.  Col. 2, Line 44 – Col. 3, Line 4.  Col. 5, Lines 34 – 43.

MARECHAL (US 2020/0322547) -- See Abstract & Figures 1-2.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2018/0205932) in view of OSTERHOUT (US 9,880,441) -- hereafter, termed as shown “underlined”.

As per INDEPENDENT CLAIM 1, YU teaches an electronic device (Fig. 1 & 2: HMD 10 with AR device 100 in view of para [0020-0032]), comprising: 
a STRUCTURE configured to be worn on the head of a user (Fig. 1 & 2: HMD 10 with AR device 100 in view of para [0020, 0028, 0032]  AND Fig. 4: step S210 – wearable on head); 
a CAMERA MOVABLY coupled to the structure and arranged to capture images in a field of view of the user (Fig. 1 & 2: camera 30, two-axis gimbal 20 & servo motor 40 in view of para [0020-0021, 0031-0032] AND Fig. 4: steps S220 & S230 – movable camera 30 for capturing images); 
and a DISPLAY PANEL arranged to display, to the user, the images captured by the camera (Fig. 1 & 2: HMD 10 with display screen 11 in view of para [0020, 0029, 0031-0032] AND Fig. 4: steps S250 –captured images transferred to HMD screens 10/11).
Yu’s disclosure is silent to “DISPLAY PANEL fixedly coupled to the STRUCTURE”.  However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, see the teachings of related prior art OSTERHOUT (HMD display panel fixedly coupled to the structure (Col 80, Iines 35-39, the present invention relates to manufacturing and providing an optical element for use in a see-through computer display system. -- Fixedly coupled display panel per Col 155, Iines 55-66. – See FIG. 168A-168E shown below.

    PNG
    media_image1.png
    930
    625
    media_image1.png
    Greyscale

FIG. 168A-168E illustrate various embodiments where a see-through display panel 16802 (e.g. OLED, edge lit transparent LCD display) is positioned directly in in front of the user's eye in the head-worn computer to provide extended and/or overlapping field of view in a hybrid display system. FIG. 168A illustrates a system where the extended field of view is provided by the transparent display panel 16802 mounted on or near the combiner optic. In this embodiment, the see-through display panel 16802 is mounted on or near the back of the combiner such that it does not interfere with the center display system that reflects image light off the combiner directly to the user's eye.).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu and Osterhout), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce a an HMD structure fixedly coupled with the display for the MOTIVATED REASON of improved manufacturing cost and improved structural integrity by having less moving parts in the analogous art of a head mounted display equipped with a camera.

	As per CLAIM 2, Yu in view of Osterhout teaches the electronic device of claim 1, further comprising: a GIMBAL movably coupling the camera to the structure, wherein the gimbal allows the camera to TILT horizontally and vertically relative to a resting line of sight of the user (In view of the prior art combined teachings discussed in claim 1, these additional limitation features are taught by Yu, Figure 4: step S230 AND Figures 1-2 and para [0022, 0025]: two-axis gimbal 20 & servo motor 40 allows camera 30 to rotate “tilt” about two axes via gaze stabilization and vergence control such that when a user gazes an object within a short distance, the vision is maintained in the same direction even if the user's head is shaking heavily, para [0031-0032]).

	As per CLAIM 3, Yu in view of Osterhout teaches the electronic device of claim 2, wherein the gimbal is configured to move the camera about an angular position relative to the HMD structure (Yu, Figure 4: step S230 AND Figures 1-2 and para [0022, 0025, 0031-0032]: two-axis gimbal 20 & servo motor 40 allows camera 30 to rotate “tilt” about two axes via gaze stabilization and vergence control).
Yu in view of Osterhout discloses the claimed invention except for “the gimbal is configured to move the camera such that an angular position of the camera has a magnitude of up to 90 degree in any semi-meridian relative to a normal from a front of the structure”.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the gimbal such that an angular position of the camera has a magnitude of up to 90 degree in any semi-meridian relative to a normal from a front of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	As per CLAIM 4, Yu in view of Osterhout teaches the electronic device of claim 2, further comprising: a MOTOR configured to control the gimbal (In view of the prior art combined teachings discussed in claim 1, these additional limitation features are taught by Yu, Figure 4: step S230 AND Figures 1-2 and para [0022, 0031-0032]: simulates effect of eye movement by mechanical structure comprising a two-axis gimbal 20, servo motor 40 and camera 30 for causing camera 30 to rotate “tilt” about two axes via gaze stabilization and vergence control such that when a user gazes an object within a short distance, the vision is maintained in the same direction even if the user's head is shaking heavily, para [0031-0032]).

	As per CLAIM 5, Yu in view of Osterhout teaches the electronic device of claim 4, further comprising: a controller configured to control the motor based on a control signal (Yu, Figures 1-2 and para [0007]: a microcontroller 60 coupled to and controls servo motor 40. -- A multiplexer 50 coupled to the microcontroller and configured to decode signals received from the microcontroller.  Para [0014]: capturing an image via a camera, and controls a servo motor by a microcontroller causing the camera to mimic the inward and outward movements of eyes), 
Yu’s disclosure teaches a gyroscope (para [0029]) but is silent to: “wherein the control signal is provided by at least one of: a tilt sensor configured to sense a tilt of the structure, wherein the control signal is based on the tilt, and a distance sensor configured to sense a distance to an object, wherein the control signal is based on the distance”.  
However, these additional limitation features are taught by related prior art OSTERHOUT (Col 10, Iines 47-48: The HWC 102 is a computing platform intended to be worn on a person's head; Col 11, Iines 6-13: The HWC 102 may also have a number of positional awareness sensors, such as GPS, electronic compass, altimeter, tilt sensor. -- Col 103, Iines 31-35: Movement of the head-mounted display can be detected by an inertial measurement unit, which can include accelerometers, gyro sensors, magnetometers, tilt sensors, vibration sensors, etc. Where only the movements within the plane of the display field of view; Col 104, Iines 4-14: While reducing the resolution of the displayed subframe images in correspondence to an increase in the subframe rate may seem to degrade the image quality perceived by the user, the human eye is not capable of perceiving high resolution when there is substantial movement. As such, color breakup is more visible than a reduction in the resolution of the image when the eye is moving. Consequently, the systems and methods of the present invention trade reduced image resolution for increased image frame rate to reduce color breakup without a perceptible loss in resolution, and bandwidth is thereby maintained).
 Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu and Osterhout), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce a an HMD structure with a controller receiving feedback data from a tilt sensor/distance sensor in order to control a motor-driven camera for the MOTIVATED REASON of improving the visual experience during movement in the analogous art of a head mounted display equipped with a camera.

	As per CLAIM 8, Yu in view of Osterhout teaches the electronic device of claim 1, wherein the display panel is OCCLUDED (Examiner interprets “occluded” as regions of a transparent/see-through display that may be controlled to display “image content” such as known for Augmented Reality HMDs – a mixture view of image content and real-world environment is displayed. -- In view of the prior art combined teachings discussed in claim 1, these additional limitation features are considered obvious over the teachings of Yu, Fig. 1-2 and para [0020]: HMD with see-through augmented reality device 10/11/100 AND Osterhout, FIG. 168A-168E: various embodiments with see-through display panel 16802 e.g. OLED, edge lit transparent LCD display wherein pixels may be “changed” between “transparent” and “opaque” per COL 156, lines 37-39).

	As per CLAIM 9, Yu in view of Osterhout teaches the electronic device of claim 1, wherein the display panel is TRANSPARENT (In view of the prior art combined teachings discussed in claim 1, these additional limitation features are considered obvious over the teachings of Yu, Fig. 1-2 and para [0020]: HMD with see-through augmented reality device 10/11/100 AND Osterhout, FIG. 168A-168E: various embodiments with see-through display panel 16802 e.g. OLED, edge lit transparent LCD display wherein pixels may be “changed” between “transparent” and “opaque” per Col 156, lines 37-39).

	As per CLAIM 10, Yu in view of Osterhout teaches the electronic device of claim 1, wherein the structure further comprises: a LENS disposed in a line of sight of an eye of the user (In view of the prior art combined teachings discussed in claim 1, these additional limitation features are considered obvious over the teachings of Osterhout, Col 9, lines 40-44: lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image. Col 13, lines 52-56: compact lightweight design for user comfort. -- It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce an HMD structure with a LENS disposed in a user’s line of eyesight for the MOTIVATED REASON of improving a user’s comfort by further having correctional optics built into a compact lightweight HMD).

	As per CLAIM 11, Yu in view of Osterhout teaches the electronic device of claim 1, wherein the structure comprises at least one of: a FRAME configured to be worn on the head of a user, the frame including a NOSE REST configured to rest on the nose of the user, and an EAR REST configured to rest on an ear of the user, and a FRAME FRONT (In view of the prior art combined teachings discussed in claim 1, these additional limitation features are considered obvious over the teachings of Osterhout, Col 13, lines 40-46 and Fig. 3b: states lightweight and compact such that it fits into a small portion of a HWC. For example, the upper modules 202 illustrated herein can be physically adapted to mount in an upper frame of a HWC such that the image light can be directed into a lower optical module 204 for presentation of digital content to a wearer's eye -- It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce an HMD structure with a frame front, nose rest and ear rest for the MOTIVATED REASON of improving a size to achieve a compact lightweight HMD).

	As per CLAIM 12, Yu in view of Osterhout teaches the electronic device of claim 1, wherein the structure comprises: a pair of EYEGLASSES (In view of the prior art combined teachings discussed in claim 1, these additional limitation features are considered obvious over the teachings of Osterhout, the HMD structure may take the form, shape and appearance of conventional eyeglasses in view of Col 9, lines 35-37 and Col 110, lines 47-50. -- It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce an HMD structure with eyeglasses for the MOTIVATED REASON of improving a size to achieve a compact lightweight HMD).

	As per INDEPENDENT CLAIM 13, YU teaches a computer-implemented method for an electronic device configured to be worn on the head of a user (Fig. 1 & 2: HMD 10 with AR device 100 with microcontroller 60 in view of para [0020-0021, 0028, 0031-0032] AND Fig. 4: steps S210-S230 – wearable on head with microcontroller 60 for driving movable camera 20/30/40), the method comprising: 
capturing images in a field of view of the user using a CAMERA MOVABLY coupled to the electronic device (Fig. 1 & 2: camera 30, two-axis gimbal 20 & servo motor 40 in view of para [0020-0021, 0031-0032] AND Fig. 4: steps S220 & S230 – movable camera 30 for capturing images); 
DISPLAYING the images to the user on a display panel (Fig. 1 & 2: HMD 10 with display screen 11 in view of para [0020, 0029, 0031-0032] AND Fig. 4: steps S250 –captured images transferred to HMD screens 10/11);
Yu’s disclosure is silent to “DISPLAY PANEL fixedly coupled to the STRUCTURE”.  However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, see the teachings of related prior art OSTERHOUT (HMD display panel fixedly coupled to the structure (Col 80, Iines 35-39, the present invention relates to manufacturing and providing an optical element for use in a see-through computer display system. -- Fixedly coupled display panel per Col 155, Iines 55-66. -- FIG. 168A-168E illustrate various embodiments where a see-through display panel 16802 (e.g. OLED, edge lit transparent LCD display) is positioned directly in in front of the user's eye in the head-worn computer to provide extended and/or overlapping field of view in a hybrid display system. FIG. 168A illustrates a system where the extended field of view is provided by the transparent display panel 16802 mounted on or near the combiner optic. In this embodiment, the see-through display panel 16802 is mounted on or near the back of the combiner such that it does not interfere with the center display system that reflects image light off the combiner directly to the user's eye.).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu and Osterhout), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce a an HMD structure fixedly coupled with the display for the MOTIVATED REASON of improved manufacturing cost and improved structural integrity by having less moving parts in the analogous art of a head mounted display equipped with a camera.
	Yu’s disclosure teaches a gyroscope (para [0029]) AND teaches a controller for controlling a direction of the camera associated with tilt / distance (Figures 1-2 and para [0007]: a microcontroller 60 coupled to and controls servo motor 40. -- A multiplexer 50 coupled to the microcontroller and configured to decode signals received from the microcontroller. -- Para [0014]: capturing an image via a camera, and controls a servo motor by a microcontroller causing the camera to mimic the inward and outward movements of eyes. -- Para [0031]: vergence control is achieved by the combination of the camera 30 and the servo motor 40. The servo motor 40 controls the left and the right rotations of the camera 30 to simulate the effect of eye movement and therefore to focus objects in different distances. The present invention simulates the effect of eye movement by the unique mechanical structure combining the camera 30, the 2-axis gimbal 20 and the servo motor 40. By using the three components, an object in a near field can be focused precisely and stably).  However, Yu does not explicitly specify a tilt sensor / distance sensor providing feedback to the microcontroller and thus, Yu remains silent to: “controlling a direction of the camera BASED on at least one of: a TILT of the electronic device, and a DISTANCE from the camera to an OBJECT in the field of view of the user”.
However, these additional limitation features are taught by related prior art OSTERHOUT (Col 10, Iines 47-48: The HWC 102 is a computing platform intended to be worn on a person's head; Col 11, Iines 6-13: The HWC 102 may also have a number of positional awareness sensors, such as GPS, electronic compass, altimeter, tilt sensor. -- Col 103, Iines 31-35: Movement of the head-mounted display can be detected by an inertial measurement unit, which can include accelerometers, gyro sensors, magnetometers, tilt sensors, vibration sensors, etc. Where only the movements within the plane of the display field of view; Col 104, Iines 4-14: While reducing the resolution of the displayed subframe images in correspondence to an increase in the subframe rate may seem to degrade the image quality perceived by the user, the human eye is not capable of perceiving high resolution when there is substantial movement. As such, color breakup is more visible than a reduction in the resolution of the image when the eye is moving. Consequently, the systems and methods of the present invention trade reduced image resolution for increased image frame rate to reduce color breakup without a perceptible loss in resolution, and bandwidth is thereby maintained).
 Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu and Osterhout), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Yu to produce a an HMD structure with a controller receiving feedback data from a tilt sensor/distance sensor in order to control a motor-driven camera for the MOTIVATED REASON of improving the visual experience during movement in the analogous art of a head mounted display equipped with a camera.

Claims 6-7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2018/0205932) in view of OSTERHOUT (US 9,880,441) in view of HILKES (US 2016/0282628) -- hereafter, termed as shown “underlined”.

	As per CLAIM 6, Yu in view of Osterhout teaches the method of claim 5, but remain silent to: “the camera is disposed above a resting line of sight of the user; and the controller is further configured to cause a line of sight of the camera to intersect a resting line of sight of the user at the object based on the distance to the object”.
However, these additional limitation features are considered obvious in view of the related prior art teachings of HILKES (Head mounted display wherein the camera is disposed above a resting line of sight of the user -- see Fig. 1, element 9 and Para [0025]: HMD housing 2 incorporates HMD optics 5 and camera 9. --Controlling the camera by causing a line of sight of the camera to intersect a resting line of sight of the user at the object based on the distance to the object per Para [0012]: The invention, in one aspect, relates to a method of orienting an electronic near-to-eye display such that the wearer views it slightly above their habitual line of sight for a given task. In this manner the wearer, through slight neck and eye angle adjustments can, with minimal effort, alternate between the electronic display and their natural vision. -- Para [0028]: In FIG. 3 the head/neck angle 4 is unchanged from FIG. 2, but the camera has been angled downward on a pivot point 11 so that the camera angle 10 is now aimed at a nearby object close at hand, perhaps in the wearer's hands. -- Para [0029]: In this orientation the wearer is able to adopt a more comfortable viewing angle 7 for near-in tasks. Furthermore, the camera angle 10 can be directed further downward because the camera pivot point 11 moves with the HMD housing 2. -- Para [0030]: In FIG. 5, a method is shown whereby a linear motor 12 can be used to adjust the vertical angle 10 of the camera 9).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu, Osterhout and Hilkes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the line of sight intersection teachings of Hilkes into suitable modification with the teachings of Yu in view of Osterhout to produce an HMD structure having a camera configuration and camera control as claimed by Applicant for the MOTIVATED REASON of improving user comfort in the analogous art of a head mounted display equipped with a camera.

	As per CLAIM 7, Yu in view of Osterhout teaches the method of claim 5, but remain silent to: “the camera is disposed above a resting line of sight of the user; and the controller is further configured to cause an angle between a line of sight of the camera and a resting line of sight of the user to increase with increasing tilt of the electronic device”. 
However, these additional limitation features are considered obvious in view of the related prior art teachings of HILKES (Head mounted display wherein the camera is disposed above a resting line of sight of the user -- see Fig. 1, element 9 and Para [0025]: HMD housing 2 incorporates HMD optics 5 and camera 9. -- Controlling the camera by causing an angle between a line of sight of the camera and a resting line of sight of the user to increase with increasing tilt -- see Fig. 4, angle between forward sight and camera view and Para [0012]: The invention, in one aspect, relates to a method of orienting an electronic near-to-eye display such that the wearer views it slightly above their habitual line of sight for a given task. In this manner the wearer, through slight neck and eye angle adjustments can, with minimal effort, alternate between the electronic display and their natural vision. -- Para [0028]: In FIG. 3 the head/neck angle 4 is unchanged from FIG. 2, but the camera has been angled downward on a pivot point 11 so that the camera angle 10 is now aimed at a nearby object close at hand, perhaps in the wearer's hands. -- Para [0029]: In FIG. 4 the slightly forward head/neck angle 4 remains unchanged, but the HMD angle has been significantly lowered by pivoting the HMD housing 2 relative to the eyeglasses frame 1. -- Para [0029]: In this orientation the wearer is able to adopt a more comfortable viewing angle 7 for near-in tasks. Furthermore, the camera angle 10 can be directed further downward because the camera pivot point 11 moves with the HMD housing 2).
 Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu, Osterhout and Hilkes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the increasing of the angle of the camera teachings of Hilkes into suitable modification with the teachings of Yu in view of Osterhout to produce an HMD structure having a camera configuration and camera control as claimed by Applicant for the MOTIVATED REASON of improving user comfort in the analogous art of a head mounted display equipped with a camera.

	As per CLAIM 14, Yu in view of Osterhout teaches the computer-implemented method of claim 13, but remain silent to: “the CAMERA is disposed ABOVE a resting line of sight of the user; and controlling the CAMERA comprises: causing a line of sight of the CAMERA to INTERSECT a resting line of sight of the USER at the OBJECT based on the DISTANCE to the object”.
However, these additional limitation features are considered obvious in view of the related prior art teachings of HILKES (Head mounted display wherein the camera is disposed above a resting line of sight of the user -- see Fig. 1, element 9 and Para [0025]: HMD housing 2 incorporates HMD optics 5 and camera 9. -- Controlling the camera by causing a line of sight of the camera to intersect a resting line of sight of the user at the object based on the distance to the object per Para [0012]: The invention, in one aspect, relates to a method of orienting an electronic near-to-eye display such that the wearer views it slightly above their habitual line of sight for a given task. In this manner the wearer, through slight neck and eye angle adjustments can, with minimal effort, alternate between the electronic display and their natural vision. -- Para [0028]: In FIG. 3 the head/neck angle 4 is unchanged from FIG. 2, but the camera has been angled downward on a pivot point 11 so that the camera angle 10 is now aimed at a nearby object close at hand, perhaps in the wearer's hands. -- Para [0029]: In this orientation the wearer is able to adopt a more comfortable viewing angle 7 for near-in tasks. Furthermore, the camera angle 10 can be directed further downward because the camera pivot point 11 moves with the HMD housing 2. -- Para [0030]: In FIG. 5, a method is shown whereby a linear motor 12 can be used to adjust the vertical angle 10 of the camera 9).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu, Osterhout and Hilkes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the line of sight intersection teachings of Hilkes into suitable modification with the teachings of Yu in view of Osterhout to produce an HMD structure having a camera configuration and camera control as claimed by Applicant for the MOTIVATED REASON of improving user comfort in the analogous art of a head mounted display equipped with a camera.

	As per CLAIM 15, Yu in view of Osterhout teaches the computer-implemented method of claim 13, but remain silent to: “the CAMERA is disposed ABOVE a resting line of sight of the user; and controlling the camera comprises: causing an ANGLE between a line of sight of the CAMERA and a resting line of sight of the USER to increase with increasing TILT of the electronic device”.
However, these additional limitation features are considered obvious in view of the related prior art teachings of HILKES (Head mounted display wherein the camera is disposed above a resting line of sight of the user -- see Fig. 1, element 9 and Para [0025]: HMD housing 2 incorporates HMD optics 5 and camera 9. -- Controlling the camera by causing an angle between a line of sight of the camera and a resting line of sight of the user to increase with increasing tilt -- see Fig. 4, angle between forward sight and camera view and Para [0012]: The invention, in one aspect, relates to a method of orienting an electronic near-to-eye display such that the wearer views it slightly above their habitual line of sight for a given task. In this manner the wearer, through slight neck and eye angle adjustments can, with minimal effort, alternate between the electronic display and their natural vision. -- Para [0028]: In FIG. 3 the head/neck angle 4 is unchanged from FIG. 2, but the camera has been angled downward on a pivot point 11 so that the camera angle 10 is now aimed at a nearby object close at hand, perhaps in the wearer's hands. -- Para [0029]: In FIG. 4 the slightly forward head/neck angle 4 remains unchanged, but the HMD angle has been significantly lowered by pivoting the HMD housing 2 relative to the eyeglasses frame 1. -- Para [0029]: In this orientation the wearer is able to adopt a more comfortable viewing angle 7 for near-in tasks. Furthermore, the camera angle 10 can be directed further downward because the camera pivot point 11 moves with the HMD housing 2).
 Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Yu, Osterhout and Hilkes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the increasing of the angle of the camera teachings of Hilkes into suitable modification with the teachings of Yu in view of Osterhout to produce an HMD structure having a camera configuration and camera control as claimed by Applicant for the MOTIVATED REASON of improving user comfort in the analogous art of a head mounted display equipped with a camera.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698